PER CURIAM.
The defendant, Davis Dennis’, pro se petition for writ of mandamus is denied. Dennis has previously been warned against filing any further pro se pleadings in this case. See Dennis v. State, 769 So.2d 511 (Fla. 5th DCA 2000). Therefore, Dennis is prohibited from filing any additional appeals, pleadings, motions or petitions pertaining to his convictions and sentences from the Ninth Circuit Court case 93-10251 unless reviewed and signed by an attorney licensed to practice in the State of Florida. The clerk of this court is directed not to accept from Dennis, as petitioner or appellant, any further pro se pleadings or filings which relate to that case. See Jackson v. Florida Department of Corrections, 790 So.2d 398 (Fla.2001), cert, denied, — U.S.-, 122 S.Ct. 2365, 153 L.Ed.2d 186 (2002); Vickson v. Single-tary, 734 So.2d 376 (Fla.1999); Carnes v. State, 781 So.2d 489 (Fla. 5th DCA 2001); Isley v. State, 652 So.2d 409 (Fla. 5th DCA 1995) (enough is enough).
PETITION DENIED.
SHARP, W., PETERSON and ORFINGER, R.B., JJ., concur.